United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT




No. 20-5111                                                   September Term, 2021
                                                              FILED ON: DECEMBER 27, 2021

KIM L. CARTER,
                      APPELLANT

v.

BILL NELSON, ADMINISTRATOR, NATIONAL AERONAUTICS AND SPACE ADMINISTRATION,
                   APPELLEE


                          Appeal from the United States District Court
                                  for the District of Columbia
                                      (No. 1:17-cv-01752)



       Before: TATEL, PILLARD and WILKINS, Circuit Judges.

                                        JUDGMENT

        We heard this appeal on the record from the United States District Court for the District
of Columbia. After giving full consideration to the parties’ briefs, we have determined that the
issues therein do not warrant a published opinion. See D.C. Cir. Rule 36(d). For the reasons
stated below, it is

       ORDERED and ADJUDGED that the decision of the district court be affirmed.

        Former NASA employee Kim Carter filed suit against the administrator of NASA,
alleging that NASA denied her reasonable accommodations for her disabilities, discriminated
and retaliated against her due to her participation in protected activities and membership in
protected classes, exposed her to a hostile work environment, and constructively discharged her
from her job. Compl. ¶¶ 62–154, Carter v. Bridenstine, No. 17-1752, 2020 WL 1536250 (D.D.C.
Mar. 31, 2020) (“Compl.”). In a thorough, well-reasoned 38-page opinion, the district court
carefully reviewed the record, found no genuine issue of material fact with respect to any of
Carter’s claims, and granted summary judgment for NASA. Carter, 2020 WL 1536250, at *7–
19. We affirm.

       Starting with the failure to accommodate claim, Carter points to no evidence that
“episodic telework” was an unreasonable accommodation for her medical conditions, which
affected her in an “episodic” manner. Carter Dep. 34:11–40:8. Carter’s argument that her
supervisor rejected her requests for telework contradicts Carter’s own deposition testimony. Id.
at 45:12–21; see Pyramid Securities Ltd. v. IB Resolution, Inc., 924 F.2d 1114, 1123 (D.C. Cir.
1991) (“[A] party may not create a material issue of fact . . . by contradicting its prior sworn
testimony . . . unless the shifting party can offer persuasive reasons for believing the supposed
correction.”). And Carter’s assertion that NASA “fail[ed] to effect a transfer” is inapposite.
Appellant’s Br. 30–32. “[T]he employer need only provide some reasonable accommodation,”
not the accommodation that the employee requests or prefers. Aka v. Washington Hospital
Center, 156 F.3d 1284, 1305 (D.C. Cir. 1998).

         As for Carter’s second request for accommodation, the district court rightly concluded
that it lacked jurisdiction because Carter failed to exhaust her administrative remedies. Carter,
2020 WL 1536250, at *9–10. Filing a formal administrative complaint is a prerequisite to
exhaustion, and Carter’s Equal Employment Opportunity (EEO) complaints made no mention of
her second accommodation request. See Spinelli v. Goss, 446 F.3d 159, 162 (D.C. Cir. 2006)
(The Rehabilitation Act “mandat[es] administrative exhaustion.”); Hamilton v. Geithner, 666
F.3d 1344, 1350 (D.C. Cir. 2012) (Plaintiff failed to exhaust administrative remedies where his
“formal EEO complaint ma[de] no mention” of the challenged action.). Carter’s EEO complaints
also “‘contained no claims or factual allegations that could reasonably be expected upon
investigation to lead to’ evidence supporting” Carter’s claim that NASA ignored her second
accommodation request. Haynes v. District of Columbia Water & Sewer Authority, 924 F.3d 519,
529 (D.C. Cir. 2019) (quoting Park v. Howard University, 71 F.3d 904, 909 (D.C. Cir. 1995)).

         Carter’s remaining claims—that the “denial” of her accommodation requests, the receipt
of assignments from her supervisor, documentation noting her inadequate job performance, and
deferral of a pay increase due to her inadequate job performance are discriminatory and
retaliatory—fare no better. Compl. ¶¶ 84–139. As the district court explained, NASA proffered
legitimate reasons for each action, and Carter points to no evidence that NASA’s explanations
were pretextual. See Brady v. Office of Sergeant at Arms, 520 F.3d 490, 493–94 (D.C. Cir. 2008)
(Where defendant “asserts a legitimate, non-discriminatory reason” for its actions, the central
question on summary judgment is whether “the employee produced sufficient evidence for a
reasonable jury to find that the employer’s asserted non-discriminatory reason was not the actual
reason and that the employer intentionally discriminated against the employee.”). Carter also
fails to make out hostile work environment and constructive discharge claims because her
supervisor’s “isolated expression of frustration . . . alone cannot rise to the level of severity
indicating hostility or abuse.” Brooks v. Grundmann, 748 F.3d 1273, 1277 (D.C. Cir. 2014); see
Pennsylvania State Police v. Suders, 542 U.S. 129, 134 (2004) (“[T]o establish ‘constructive
discharge,’ the plaintiff must make a further showing” beyond that needed to establish a hostile
work environment.).
        The Clerk is directed to withhold the issuance of the mandate herein until seven days
after the resolution of any timely petition for rehearing or rehearing en banc. See Fed. R. App. P.
41(b); D.C. Cir. R. 41(a)(1).

                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk